﻿
Permit me, Sir, to congratulate you on your assumption of the presidency of the General Assembly.
I wish to take this opportunity to express our support for the relentless efforts of the emissary of peace and goodwill, the Secretary-General, Mr. Javier Perez de Cuellar.
In a world grown cynical of the super-Powers increased arms competition and fearful of the technologies it has unleashed, the people of Israel appreciate the readiness of the United States and the Soviet Union to begin a process of nuclear disarmament. This is not just a technical accord. It is a political dictum: no longer can we find military answers to political problems. What is necessary are political answers to the military menace. The world remains divided. While on the global level the parties seem to edge slowly towards accommodation, on the regional level passion still endure.
Today, threatening mines in international waterways are symbols not of the modernity of warfare but of its persistence. In our region, mines of extremism lurk just beneath the surface; they may explode when least expected.
Thus, we support the attempt to introduce a durable cease-fire in the Persian Gulf. In the vicinity of the world's most significant source of oil, two flames send dark clouds that obscure the horizon: the flame of fundamentalism launched to overpower moderation, and the flame of belligerency, residue of the Arab-Israeli dispute, seemingly calm, yet hardly extinguished. Each flame may reinforce the other.
Never before was the menace of extremism so perilous; never before were the moderate forces of the Middle East, on both aides, closer to an understanding than today.
Both Arabs and Israelis can be at peace with themselves only if they reach peace with each other.
Fundamentalism threatens moderation. Belligerency requires resources that can help contain extremism.
Arabs are troubled by the thrust of fundamentalism as they struggle with an impossibly expensive arms race and the need to address the just expectations of a rapidly growing population. Israelis are troubled by a demography wrought by war and the need to sustain a defence posture of "the few against the many". That is the heavy toll of the region's flames. They can be further fuelled; they can also be put out. Our actions today can either unleash forces of yet untold destruction, or they can launch us on a course of a new promise. Israel is celebrating its fortieth anniversary; four decades studded by hostility and war. From the memories of the Holocaust we have had to build a new life, as tragic biographies merged into a history of hope. We have returned to the birthplace of our faith, to the cradle of our biblical values. The language of the Prophets now echoes with the joy of children in the mountains and valleys where it began. Deserts were turned into gardens, human talent into industries. No emergency has delayed the growth of the democratic spirit; no war has prevented the construction of a just society and a modern economy.
The historical analogy is inspiring: For 40 years our people wandered in the desert before Moses brought them to the promised land. Today again, after 40 years in the wilderness of belligerency, we stand at the gates of a new promise to our children and to the children of our neighbours: to live in understanding despite the differences; to determine their own fate without interference by armed forces triggered by hate.
Can we offer them a Middle East where the intellectual challenge is man's conquest of nature, free of man's conquest of man? In brief, can we bring peace?
We remember the last words of Moses before he parted from his people at the gates of the promised land. We admitted his inability to provide them with adequate clothing and fresh bread, and he offered them the right of choice;
"I have set before you life and death, blessing and cursing: therefore, choose life, that both thou and thy seed may live". (Deuteronomy, 30:19)
I speak with a sense of urgency, as the coming few months may be crucial.
During this brief period we may begin negotiations on one of the most important issues of our day, or miss the ark of hope. This brief period may produce the long-sought-after breakthrough or be absorbed by political paralysis. 
Confidence that was built carefully, almost tacitly, among several parties in the area may evaporate. A coalition for peace held together by fragile links may fall apart with uncertain likelihood of revival.
Present crises - in the Persian Gulf or Lebanon - may take unexpected turns; disillusionment with the absence of progress may produce new coalitions of hostility. Thus, in the absence of a vibrant peace process, the political skies may become capricious again, bringing drought to a thirsty region.
Against these prospects of uncertainty stands the unprecedented if vulnerable reality whereby relevant parties to the conflict see a way to begin negotiations. Indeed, two years ago both Arabs and Israelis announced from this podium support for the current initiative for peace. Moreover, since then further progress has been made.
We have rekindled our peace with Egypt and intensified the dialogue with its leaders and its people. We have found President Mubarak to be a builder of a better life for his people and of bridges for comprehensive peace in the region.
At the cedar groves of the mountains of Ifrane, we met courageous leadership; King Hassan of Morocco calling for peace, aloud, and clearly.
Across the Jordan River, rich in history and poor in water, we hear the echo of the voice of King Hussein, an experienced leader who wishes, like us, to bring our peoples out of the darkness of old hostility into the new greenhouses of peace, security and development.
In the West Bank and Gaza, we notice an unannounced change. Many Palestinians seem to have concluded that violence leads nowhere, that dialogue should not be postponed. There is a real readiness to negotiate in a joint Jordanian-Palestinian delegation to solve a problem that all of us need, and would like, to solve; the Palestinian problem. 
We have all matured politically with the repeated failure of attempts to produce peace plans for our region. We have realized that none can be acceptable as a pre-condition of negotiation, for it is the object of negotiation to produce solutions that are otherwise unattainable. Hence, over the past three years efforts have focused on the most promising plan; to begin negotiations without pre-planning their outcome.
Five months ago those efforts crystallized and found expression in a document worked out with the support of American emissaries, whose tireless and creative efforts should be credited with much of what has been accomplished. That document reflected a meeting of minds, Arab and Jewish, on the basis of eight principles.
First, the goal is peace and direct negotiations are the way to reach it. Second, an international conference is the door to direct negotiations. Once convened it should lead immediately to face-to-face bilateral negotiations. Third, the conference would not impose a settlement or veto agreements reached bilaterally. Fourth, those who would attend the conference must accept Security Council resolutions 242 (1967) and 338 (1973) and renounce terrorism and violence. Fifth, negotiations would be aimed at solving the Palestinian problem in all its aspects. This would be done in negotiations between the Jordanian-Palestinian delegation and the Israeli delegation. Sixth, negotiations would be conducted independently in three bilateral-geographic committees: a Jordanian-Palestinian delegation and an Israeli delegation in one·, a Syrian and an Israeli delegation in another·, and a Lebanese and an Israeli delegation in the third. All delegations, as well as an Egyptian one, would be invited to participate in a fourth, multilateral, committee. Seventh, whereas the bilateral committees would be engaged in solving the conflicts of the past, the multilateral committee would deal with the charting of opportunities for the region's future. Eighth, the five permanent members of the Security Council would serve as the matchmakers, entrusted with bringing the parties together and legitimising the process whereby the parties would negotiate freely and directly, without uninvited - and occasionally divided - external involvement. This would not be a ceremonial role but an essential one in facilitating negotiations.
Israel is United in its search for peace, in our desire to negotiate directly with our neighbours. We differ over how best to move the process forward. The idea of an international conference raises opposition in some Israeli quarters, while others see it as a real opening. The Israeli Cabinet is divided on the issue and has yet to make a decision. Much depends on the nature of the conference. Unless the permanent members of the Security Council respect the current consensus, rather than insisting on their old preferences, the international conference may remain just a slogan.
We call upon the Soviet Union to credit us with the same good faith in our efforts towards peace as we credit it within its readiness to make glasnost a way of life. The Soviet Union is not our enemy. It must be aware of our historical and family attachment to our brethren living in its land. We appeal to the new leadership in Moscow to allow the Jewish people to express their identity freely and to reunite with their destiny in the land of their ancestors.
We call upon the People's Republic of China, a great country that we respect, not to be timid or one-sided in its support for negotiations.
To both Moscow and Beijing we say candidly that diplomatic relations are not the prize for peace but a channel for communication. Those wishing to participate in bringing peace cannot confine their relations to one side in the rivalry alone.
I should like to address myself to the Palestinian people. The time for recrimination and blame is past. They have brought only violence and terror. Now is the time to turn from violence to dialogue and to travel jointly towards a different destiny. There, your children, like ours, will live in self-respect, exercise self-expression and enjoy freedom and peace. We, who have experienced domination by others, do not wish to dominate others. We, who sought justice and security, do not wish to deny them to others.
For the past 40 years our ancient region has become - not by choice - a testing ground for the technology of war. Thousands of human lives, Arab and Jewish, have been tragically lost and billions of dollars have been spent to no avail.
We are unable to change the past but we can design a future in which our region will be able to develop into a testing ground for mobilizing science and technology, to offer a new source of growth; a future in which peace attracts economic investment; a future in which resources saved by restraining the arms race are invested in basic and higher education.
It is this vision of an alternative future that has given birth to the suggestion that in the wake of the opening of political negotiations an economic conference, without political strings attached, should take place. Such a conference, composed of those having a stake in regional stability and the capacity to contribute to it, could offer a most Imaginative plan for regional development.
To those who preach indecision, to those who take shelter in the illusion of a tranquil status quo, we say: this is our moment of choice; decisions of today will determine the fate of our people for decades to come. Our choice is between hatred and dialogue, suspicion and hope. Our choice is between investment in an arms race and investment in the well-being of our people, of our children. Our choice is between extremism and moderation, between fundamentalism and reason. It is our choice to prevent the next war.
It is up to us to make the months to come a time for reason.
I welcome the forthcoming visit of Secretary Shultz to our region as an opportunity to negotiate on the remaining obstacles. I am convinced that there are no conflicts for which there is no hope for solution, only people who have best hope in their search for solutions. I am convinced that the real conflict in the Middle East today is not between Jew and Moslem·, Arab and Israeli; Palestinian and Zionist. The conflict is between "past-oriented" leadership and "future-oriented" leadership; between those resigned to the fatalism of belligerency and those determined to alter this fate. For the future of our children, for a better tomorrow, we must all stand up to the preachers of war.
To the advocates of destruction, United we have to say there are no holy wars, only holy human lives.
On the very first day of our independence I learned from my mentor, David Ben-Gurion, who said this time and again, that peace is the highest degree of security·, and that the moral call is the highest degree of wisdom. I shall remember it forever.
